Citation Nr: 1411384	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for bilateral knee disability, to include as secondary to a service-connected back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected back disability, status post laminectomy and discectomy, L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Indianapolis, Indiana, and a May 2009 rating decision of the RO in Indianapolis, Indiana.  The March 2007 rating decision granted service connection for a back disability, status post laminectomy and discectomy, L4-L5, with an evaluation of 10 percent effective May 25, 2006.  The Veteran disagreed with rating assigned contending that his disability warrants a higher rating.  The May 2009 rating decision denied the Veteran's claims for entitlement to service connection for a left ankle disability and bilateral knee disability.

In December 2008, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In October 2011, the Board remanded the case to the RO for additional development.  As the requested development for the claim for service connection for the left ankle disability has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that certain duties imposed upon a DRO at a formal hearing, see 38 C.F.R. § 3.103, also applied to Veterans Law Judges at a Board hearing.  After VA issued a rule stating that § 3.103 did not apply to Board hearings, litigation resulted in VA repealing the rule as procedurally invalid and sending notice to veterans offering a remedy to those prejudiced by the invalid rule.  The Board notes such notice was sent to the Veteran in September 2013 by mistake as he never had nor requested a Board hearing.  The only hearing he requested was the DRO hearing noted above.  As such, the Veteran was never affected by the invalid rule nor entitled to the corrective remedy VA has offered to affected veterans.  The Veteran was advised of this in a letter dated in February 2014.

The Board's remand included the appeal of the Veteran's claim for service connection for bilateral hearing loss.  In a rating decision in May 2012, the RO granted service connection for bilateral hearing loss.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for bilateral hearing loss.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issues of service connection for bilateral knee disability and for an increased rating for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Chronic disability manifested by recurrent left ankle sprains is caused by the neurological manifestations of the Veteran's service connected low back disability.


CONCLUSION OF LAW

Chronic disability manifested by recurrent left ankle sprains is proximately due to service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for a left ankle disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Facts

Initially, the Board notes that the Veteran is service connected for a back disability, status post laminectomy and discectomy, L4-L5, at 10 percent.  In addition, he is service connected for radiculopathy of the left leg that has developed from the back disability.  The radiculopathy is rated at 20 percent.  The Veteran has filed a claim for a left ankle disability that he contends is separate and distinct from the left leg radiculopathy.  He asserts that the left leg radiculopathy causes numbness in the bottom of his foot and foot drop, which in turn causes him to fall resulting in ankle strains. He has noticed that as the day progresses, his left leg loses strength and he has spasms.  By afternoon, he trips and occasionally falls.  

An August 2006 VA neurological examination reflects that the Veteran had left leg numbness and muscle spasms in his legs.  The note also noted positive neurological findings such as motor strength of 4/5 with left great toe dorsiflexion.  The left calf had decreased muscle bulk in the compared to the right.  There were decreased sensation findings as well.  The VA provider diagnosed numbness of the lower left leg involving primarily the distribution of L4, L5, and S1, weakness with left toe dorsiflexion, and loss of muscle bulk without clinical weakness in the left calf. 

In November 2006, a private orthopedic surgeon noted the Veteran had degenerative changes in his left ankle.  

The Veteran, in an October 2006 VA examination report, reported persistent left sciatica down into the foot with numbness over the great toe side of the foot.  He also reported that he had a little weakness in the left lower extremity, specifically weakness over the great toe and foot and on occasion, towards the end of the day, he stubbed the toe on doorways and doorsteps.  Muscle testing revealed his left great toe extensor was 3/5, his dorsiflexor to the foot was 4/5, but the other remaining functions were 5/5.  Numbness was noted over the great toe and dorsum of the foot to light touch.  The VA examiner concluded that the Veteran had persistent pain accompanied by persistent sciatica, left side only, with weakness in the left lower extremity resulting in a partial foot drop. 

In a November 2008 VA examination, the Veteran stated that since he had lumbar disc surgery in service to repair a herniated disc, he has numbness of the left leg and foot.  As a result, he sprains his left ankle approximately six times a year.  He also had a left foot drop which caused the foot to catch and that also contributed to the sprains.  At this time, he was not using a brace for the ankle.  While no abnormalities of the left ankle were found upon examination, the examiner also noted that the Veteran did have altered sensation to touch over the left foot (medial, lateral, dorsal and plantar, and left calf) and lateral thigh.  Motor strength could not be assessed due to the Veteran experiencing alternating contractures of the musculature of various leg muscles.  There was atrophy of the left calf compared to the right.  X-rays demonstrated radiological changes consistent with a remote ligament injury.

The VA examiner found the Veteran had a history of left drop foot but, in an addendum, also stated that no left foot drop was demonstrated.  The examiner also concluded that the Veteran's problems with the left ankle were less likely than not related to the Veteran's radiculopathy.  

At a December 2008 DRO hearing, the Veteran testified that he believed his foot drop resulted from his back disability and physicians have advised him that all they can do is to give him a brace.  He also attributed the left foot drop as the cause for his continued sprains and pulls of the ligaments and tendons.  He cannot feel the bottom of his feet and he keeps twisting it.  

A January 2009 VA treatment record reflects that the Veteran reported that his chronic left foot drop was getting worse and that it would cause him to trip.  Another January 2009 VA treatment record indicates that the Veteran reported that his left foot become weak by the end of the day and he noticed occasionally stubbing his toe.  He reported multiple ankle inversion sprains.  On physical examination, the Veteran had an unremarkable gait, but demonstrated slight circumduction with bilateral lower extremities during limb advancement phase.  Neurological examination indicated that the appellant had impaired dermatomes and myotomes.  The Veteran was educated in ankle strengthening and referred to physical therapy for ankle bracing secondary to ankle instability and to provide medial/lateral support.  The physician noted that the Veteran may require an ankle-fixation orthotic in the future if his foot drop becomes more severe. 

A March 2009 VA examination report reflects that the Veteran reported paralysis, weakness, tremors, stiffness, numbness, paresthesias, dysesthesias and pain in the left lower extremity.  He had weakness in range of motion of the ankle. The affected nerves were the deep and superficial peroneal, tibial, and femoral nerves. On sensory function testing, the Veteran's left lower extremity had decreased vibration.  The Veteran also had electromyography (EMG) and nerve conduction study testing and the VA examiner interpreted the results as indicating electrodiagnostic evidence of chronic nerve injury.  The VA examiner concluded that the Veteran had nerve dysfunction in the left lower extremity.

In November 2011, the Veteran underwent a VA examination of his left ankle.  The Veteran now wears a brace which prevented ankle sprains, but the examiner noted the Veteran still had a left foot drop.  The Veteran reported the ankle weakness progress as the day progresses.  Thus, the Veteran usually uses the ankle brace from the afternoon to the evening.  There is no strength in the ankle.  The Veteran also notes ankle pain when he sleeps.

Upon examination, the Veteran's plantar flexion was 45 degrees or greater bilaterally and dorsiflexion was 20 degrees or greater bilaterally.  There was no objective evidence of pain nor was there any change with repetition.  Motor strength was 4/5 with plantar flexion and 2/5 dorsiflexion bilaterally.  The examiner stated there was no joint instability or other joint problems.  X-rays revealed corticated ossicles near the medial and lateral malleoli consistent with an old injury.  There also was an os trigonum and minimal enthesopathy at the palmar aspect of the calcaneous.  

In the examiner's opinion, the ankle was currently stable but the examiner concluded that the Veteran had a healed ankle sprain based upon tenderness, x-ray findings of an old ligament injury, and the Veteran's use of a brace.  The calf atrophy and history of a foot drop was consistent with L5 radiculopathy and the resulting weakness is consistent with the Veteran having a left ankle disability since the 1980s.  The examiner stated the Veteran had a service related left ankle condition that largely (if not entirely) resolved and was separate from the dropped foot/neurological condition that has already been service connected and rated.  The dropped foot had not resolved and continued to affect the left lower extremity including ankle function.  The ankle ligaments and calf musculature rely at least in part upon the Veteran's compliance with brace use.  

Analysis

After a careful review of the evidence, the Board has concluded that that the Veteran has a left ankle disability, recurrent ankle sprains, which has resulted from the Veteran's service connected back disability.  The evidence reflects that the Veteran had service connected symptoms of foot drop, numbness, and weakness in his left lower extremity.  As a result of the left foot drop, weakness, and numbness, the Veteran states he falls and develops ankle strains.  The Veteran is competent to testify when his ankle sprains began, how they manifest themselves, their frequency and severity, and treatment needed.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The VA expert in November 2011 stated this has resulted in objective findings of an ankle strain disability separate and apart from the radiculopathy, but was caused by the service connected neurological manifestations of the back.  The expert determined that at the time of the examination the ankle sprain had resolved, but also indicated that the Veteran needed to continue wearing a brace to prevent further injury.  Additionally, even if the Veteran's ankle sprains have essentially resolved, service connection is warranted if the disability was present at any point during the claims period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection is based upon either a relationship of a disability to service or a relationship to a service-connected disability.  Service connection is not based upon how well medication, therapy, or assistive devices such as braces alleviate the symptoms and manifestations of the disability.

The Board is aware that the VA examiner in November 2008 determined that it was less likely than not that the Veteran's left ankle disability was service connected, but that opinion only addressed whether the falls and ankle strains were a direct manifestation of the Veteran's service connected neurological disability as a similar manifestation to symptoms such as numbness and radiculopathy pain.  The examiner did not address whether the neurological manifestations of the back disability caused or contributed to a separate disability: recurrent ankle strains.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board has placed little, if any, probative value to that opinion.  

The Board finds that the November 2011 VA examiner's opinion to be highly probative as it presents the medical opinion of a competent expert, informed by review of the claims file, and presented with a persuasive discussion of the examiner's rationale.  The Veteran has recurrent left ankle sprain.  In the opinion, the expert stated the etiology of the recurrent left ankle sprain is the radiculopathy and other neurological manifestations of the Veteran's low back disability causing additional injury.  In balancing the competent medical evidence for and against the claim on causation, the opinion of the November 2011 VA expert supports the claim and this evidence outweighs the opinions of the prior VA examiner which oppose the claim.  Thus, all elements to establish a claim for a disability secondarily caused by a service connected disability have been established. 

The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for a left ankle disability, recurrent left ankle sprain, is warranted.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for recurrent left ankle sprain is granted.


REMAND

As noted above, the Board remanded the bilateral knee and low back matters in October 2011.  Turning first to the claim for service connection for bilateral knee disabilities, the Board directed the Veteran be given a VA examination to address whether the Veteran has a knee disability directly caused by service.  In addition, the Veteran has asserted that he has bilateral knee disabilities as a result of service, to include as secondary to his service-connected back disability.  It is his contention the back disability places unusual strain and stress upon his knees.  

The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  As such, the Board must consider all theories of entitlement, including whether or not the Veteran's knee disabilities are the direct result of his service.  

The Veteran was afforded a VA examination after remand in November 2011, and the VA examiner concluded that the Veteran's knee disabilities were not another manifestation of the radiculopathy of the back disability.  The examiner, however, never addressed whether the Veteran's knee disabilities were directly caused by service or whether the back disability and all of its manifestations, orthopedic and neurologic, placed unusual strain and stress upon his knees, causing or aggravating the current disabilities.

Additionally, the remand directed the VA examiner to address whether right lower extremity neurological findings and a history of nocturia were related to the Veteran's back disability and, if so, of a nature and severity to warrant a separate rating.  See 38 C.F.R. § 4.71a.  While the VA examiner addressed whether the Veteran's decreased sensory function and weakness in the right lower extremity was related to his back disability, he never addressed the question of whether the nocturia was caused or aggravated by the back disability.  In addition, the November 2010 examiner noted the Veteran had bowel problems, which the examiner attributed to the Veteran's medications.  The examiner did not specify which medications caused the bowel problems and thus leaves open the possibility the medications in question are prescribed for treating the orthopedic and neurological manifestations of the service connected back disability.  Again, the Board needs an opinion as to whether the medications are related to the back disability and if nature and severity of the bowel symptoms would warrant a separate rating.  

Thus, the Board has determined that the November 2011 VA examination is inadequate to decide the Veteran's remaining claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A further remand is required to comply with the directives of the Board's October 2001 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, to obtain sufficient information to properly evaluate both the orthopedic and neurological manifestations of the Veteran's service-connected back disability, the Board finds that an addendum by the examiner is needed providing opinions with rationale discussing the missing information. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Indianapolis, Indiana VAMC and associated outpatient clinics from March 2010 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the foregoing record development is complete, arrange for the examiner who conducted the November 2011 examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian noise exposure, symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.  The examiner is asked to determine: 

a).  The examiner is asked to determine if the Veteran has a bilateral knee disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current knee disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any knee disability was caused by or aggravated by the Veteran's service-connected disabilities, including whether the Veteran's service-connected back disability, placed stress or strain upon the knees.

The examiner is asked to specifically discuss the clinical significance of Veteran's bilateral torn medial meniscus, the findings of degenerative changes in the knees, including degenerative joint disease, and the recent finding of chondrocalcinosis.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

b).  The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any nocturia or bowel disability was caused by or aggravated by the Veteran's service-connected disabilities, to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  After the development requested is completed, readjudicate the claims for service connection for a bilateral knee disability and for an increased rating for the back disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


